Citation Nr: 1646511	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  11-00 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1996 to March 1997.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  In August 2015, a videoconference hearing was held before the undersigned; a transcript is in the record.  In February and December 2015, the matters were remanded for further development.  

The December 2015 remand order also referred to the agency of original jurisdiction (AOJ) the issue of service connection for hearing loss (raised by the record in a November 2007 statement).  A review of the claims file found no action taken on the referral.  Accordingly, the issue is again referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2015).

The issue of service connection for a right knee disability is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

The Veteran is not shown to have, or at any time during the pendency of the instant claim to have had, a left knee disability.


CONCLUSION OF LAW

Service connection for a left knee disability is not warranted.  38 U.S.C.A. §§  1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by correspondence in January and July 2005.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the August 2015 hearing, the undersigned identified the issues on appeal, discussed the evidence needed to substantiate the claims, and identified development to be completed.  The Veteran was assisted at the hearing by his representative.  After the hearing the case was remanded for additional development.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

As was noted in the Board's December 2015 remand, the Veteran's service treatment records (STRs) are unavailable; a formal finding of unavailability was made in June 2006.  The Court has held that in such circumstances VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  However, no presumption, in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. at 217.

A July 2006 RO letter advised the Veteran of the unavailability of his STRs and asked him to submit any copies in his possession.  In May 2008, the RO requested medical records from the state correctional system where the Veteran was incarcerated for a period of time after service; such records were received in June 2008.  In July 2008, the RO sent requests to the National Personnel Records Center (NPRC) as well as the arsenal where the Veteran reported receiving knee treatment in 1996 or 1997.  Negative replies were received in July and August 2008, respectively.  

In January 2012 the Veteran submitted copies of three pages of STRs from 1997.  The Board's December 2015 remand ordered development to ascertain how he came to possess his STRs, and whether he has further copies in his possession (and if so to obtain them).  February 2016 RO correspondence to the Veteran presented these inquiries to him; he did not reply.  The Board notes that the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is assumed that either the Veteran does not have any additional records in his possession, or that they do not support his claim

The Veteran was afforded VA examinations in July 2014 (pertaining primarily to the right knee) and April 2016 (pertaining to both knees, pursuant to the Board's December 2015 remand) in conjunction with this claim.  The Board finds the examination reports [which are discussed in greater detail below] adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The RO has substantially complied with the December 2015 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter pertaining to the left knee, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of:  (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed, Cir. 2009).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

As was previously noted, the Veteran's STRs are unavailable.  However, in January 2012, he submitted three pages of STRs.  A February 4, 1997, STR notes complaints of right knee pain of three or four day's duration.  The provisional diagnosis was right knee retropatellar pain syndrome.  A February 25, 1997, record notes complaints of a three-week history of intermittent right knee pain.  Examination of both knees found no edema or erythema; range of motion was full, strength was full (including in the lower extremities), there were no sensory deficits, and deep tendon reflexes were equivocal.   A February 27, 1997, physical therapy record notes that the Veteran failed a physical fitness test and "will probably be sent home."  The Veteran was discharged from physical therapy and recommended to follow up with an orthopedic specialist at home.  [As noted above, the Veteran did not reply to the RO's February 2016 correspondence seeking copies of additional records.]    

Postservice treatment records note a June 2005 (while the Veteran was incarcerated) complaint of bilateral knee pain.  The assessment was knee pain.

In a January 2006 statement, the Veteran reported injuring his right knee in service.  He claims he was diagnosed with "something pain syndrome."  In a June 2008 statement, he reported that his right knee hurts at times but that the pain is "mostly my left knee."  In a July 2010 statement, the Veteran reported, ""I injured my left knee...in 1996-97.  During physical therapy I had a knee immobilizer on and this put strain on my right knee."  In a December 2010 statement, he wrote "I was hurt in the military. (left knee)".  

A July 2014 VA examination report notes complaints of right knee pain and crepitus exacerbated by prolonged standing and weather changes.  He reported similar left knee complaints, but denied prior evaluation or treatment.  He denied flare-ups, as well as limitations in daily activities or while working.  Left knee muscle strength was normal on flexion and extension; the examination report does not include any other examination results pertaining to the left knee.        
At the August 2015 Board hearing, the Veteran testified that he injured his right knee running in service.  He reported seeing a doctor for knee complaints while incarcerated and explained that he has not sought treatment for some time as he is without health insurance.  

On April 2016 VA examination complaints of right knee pain a few times a week (with popping) and occasional left knee pain when the weather changes were noted.  The Veteran reported flare-ups of both knees; the report notes that the examination was conducted during a flare-up of both knees.  The Veteran related that he injured his right knee in service, and that his left knee was strained due to right knee immobilization.  Range of motion testing for both knees showed flexion to 140 degrees and extension to 0 degrees (no limitation of extension); there was no objective evidence of painful motion, and no evidence of pain with weight bearing.  Repetitive motion testing did not result in additional limitation of motion or functional loss/impairment in either knee.  There was no pain to palpation.  The following tests were noted as normal: muscle strength, anterior instability, and posterior instability, medial-lateral instability.  There was no evidence or history of recurrent patellar subluxation or lateral instability.  Both knees were found to be stable.  X-rays showed that both knees are within normal limits; there are no degenerative changes, the joint spaces are well maintained, and there is no evidence of joint effusion or other significant abnormality.  

Following review of the file, as well as interview and examination of the Veteran, the April 2016 examiner concluded that both of the Veteran's knees are normal; no arthritis was found.  The examiner explained that radiology showed normal knees; both knees were stable and showed full range of motion without crepitance; all testing was negative for osseous and articular abnormalities.

Analysis

The initial threshold matter that must be addressed here (as in any claim seeking service connection, whether on a direct or secondary service connection theory of entitlement) is whether or not there is competent evidence that the Veteran currently has (or during the pendency of the claim has had) the disability for which service connection is sought, a left knee disability.  In various statements, he has asserted that he injured both knees in service, though he most consistently reports a right knee injury in-service and a left knee disability claimed to be secondary to a right knee disability.  While he has submitted STRs showing complaints of right knee pain and physical therapy in service; he has not submitted similar STRs pertaining to the left knee.  He reports continuity of pain since service, and points to a June 2005 treatment record as evidence of knee pain while incarcerated.  Although he is competent to report lay-observable symptoms such as pain, whether or not there is underlying pathology for the symptoms constituting a compensable disability is a medical question beyond the capability of his own lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, the Board finds that his assertion that he has a left knee disability is not probative evidence in the matter.      

The record does not show that the Veteran has (or during the pendency of the instant claim has had) a disability of the left knee.  Significantly, the April 2016 examiner concluded that the Veteran's left knee is normal; he found no instability, no articular abnormalities, and no evidence of degenerative changes; range of motion was full.  The Board notes the Veteran's reports of left knee pain on July 2014 and April 2016 examination.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, is not in and of itself a compensable disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

The Veteran has not submitted any competent evidence showing he has a left knee disability, and does not point to any occasion when a left knee disability was diagnosed (or underlying pathology for left knee pain was identified).  In the absence of proof of a current left knee disability there is no valid claim of service connection for such disability under either a direct or a secondary service connection theory of entitlement.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999).  The preponderance of the evidence is against this claim.  Therefore, the benefit-of-the-doubt rule does not apply; the appeal in this matter must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Service connection for a left knee disability is denied.


REMAND

The Veteran contends that he has a right knee disability directly related to service.  A February 4, 1997, STR notes a provisional diagnosis of right knee retropatellar pain syndrome and a February 25, 1997, STR notes a possible positive anterior drawer test, noted as "? + ant. drawer 1+."  The following tests were noted as negative: pivot shift, patellar compression, patellar mobility, tenderness to palpation, and grind test.  

On July 2014 VA examination, the examiner found that degenerative or traumatic arthritis was not present and diagnosed a "basically... normal knee with arthralgia."  The April 2016 VA examination report cites to an X-ray taken contemporaneous with the July 2014 examination, and interpreted by the radiologist (separate from the VA examiner) as showing "minor osteoarthritis medial compartment."  The April 2016 VA examiner diagnosed a normal right knee and noted that arthritis was not found on examination.  Neither examiner (July 2014 or April 2016) acknowledged the July 2014 radiologist's impression of minor osteoarthritis of the medial compartment.  Consequently, there is conflicting evidence as to whether or not the Veteran has current right knee pathology/disability.  The conflict must be resolved.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran's record to be forwarded to the April 2016 VA examiner for review and an addendum opinion. [If that provider is unavailable, the record should be forwarded to another orthopedist for review and the opinion sought.  If further examination is necessary, such should be arranged.]  Based on a review of the complete record, the consulting provider should respond to the following:

(a)  Please identify (by diagnosis) any (and each) right knee disability entity found, specifically indicating whether the Veteran has arthritis of the knee.  

(b) Regarding each right knee disability entity diagnosed, is it at least as likely as not (a 50% or better probability) that it is related to an event, injury, or disease in service?  If not, please identify (with rationale) the etiology considered more likely.    
  
(c)  If the provider concludes that the Veteran is not shown to have (or during the pendency of the instant claim to have had) a right knee disability, such conclusion must be reconciled with the July 2014 radiologist's impression of minor osteoarthritis of the medial compartment.  

The examiner must explain the rationale for all opinions in detail, citing to supporting factual data and/or medical literature, as deemed appropriate.  

2.  The AOJ should then review the record and readjudicate the claim.  If service connection for a right knee disability remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


